Name: Commission Regulation (EEC) No 1912/81 of 10 July 1981 on the supply of common wheat to the World Food Programme as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 189/ 10 Official Journal of the European Communities 11 . 7 . 81 COMMISSION REGULATION (EEC) No 1912/81 of 10 July 1981 on the supply of common wheat to the World Food Programme as food aid Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general rules for the implementation of certain food-aid operations involving cereal and rice products (6) ; whereas it is necessary to specify for the purposes of the Commu ­ nity measure envisaged, the characteristics of the products to be supplied and the supply conditions which are set out in the Annexes to this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for -Cereals , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organiza ­ tion of the market in cereals ( ! ), as last amended by Regulation (EEC) No 1784/81 ( 2 ), and in particular Article 28 thereof, Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3 ), and in particular Article 6 thereof, Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (4 ), as last amended by Regulation (EEC) No 2543/73 (5 ), and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee , Whereas, on 19 May 1981 , the Council of the Euro ­ pean Communities has expressed its intention to grant, under a Community measure, 2 304 tonnes of common wheat to the World Food Programme under its food-aid programme for 1981 ; HAS ADOPTED THIS REGULATION : Article 1 The United Kingdom intervention agency shall be charged with implementing the mobilization and supply procedures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the condi ­ tions laid down in the Annexes hereto . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 July 1981 . For the Commission The President Gaston THORN ( 1 ) OJ No L 281 , 1.11 . 1975 . p . 1 . ( 2) OJ No L 177, ]. 7. 1981 , p. 1 . (&gt;) OJ No L 281 , 1 . 11 . 1975 , p . 89 . ( 4 ) OJ No 106, 30 . 10 . 1962 , p . 2553 /62 . ( 5 ) OJ No L 263 , 19 . 9 . 1973 , p . 1 . (b) OJ No L 192, 26 . 7 . 1980 , p . 11 . 11 . 7 . 81 Official Journal of the European Communities No L 189/ 11 /1NNEN I 1 . Programme : 1981 2 . Recipient : World Food Programme 3 . Place or country of destination : Yemen DPR 4. Product to be mobilized : common wheat 5 . Total quantity : 2 304 tonnes 6 . Number of lots : one 7 . Intervention agency responsible for conducting the procedure : Intervention Board for Agricultural Produce , Fountain House , 2 West Mall , UK-Reading RGl 7QW, Berks (telex 848 302) 8 . Method of mobilizing the product : intervention 9 . Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the breadmaking quality required for intervention (moisture : maximum 15% ) 10 . Packaging : in bulk plus 47 100 empty new jute sacks of a capacity of 50 kilogams, 50 needles and sufficient twine 11 . Port of shipment : a Community port 1 2 . Dehvery stage : fob 13 . Port of landing :  14. Procedure to be applied in order to determine supply costs : tendering 15 . Deadline for the submission of tenders : 12 noon on 27 July 1981 16 . Shipment period : 15 August to 15 September 1981 17 . Security : 6 ECU per tonne No L 189/ 12 Official Journal of the European Communities 11 . 7 . 81 BILAG U  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  U  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie 'Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij Indskibningshavn Verschiffungshafen Ã Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Ã Ã ¿Ã Ã Ã Ã Ã µÃ Ã  Port of shipment Port d'embarquement Porto d' imbarco Haven van inlading MÃ ¦ngde til levering fob (t) Nach fob zu bringende Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ fob Tonnage fob Tonnage Ã mettre en fob Tonnellaggio da mettere in fob Fob aan te leveren hoeveelheid (t) Lagerindehaverens navn og adresse Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹. Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã ­Ã ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 FÃ ¦lleskabshavne Hafen der Gemeinschaft Ã Ã ¿Ã ¹Ã ½Ã ¿Ã Ã ¹Ã ºÃ Ã  Ã »Ã ¹Ã ¼Ã ­Ã ½Ã ±Ã  Community port Port de la CommunautÃ © Porto della ComunitÃ Haven van de Gemeenschap 510 1 205 450 139 Dalgety Spillers Dalgety House Orchards, Royston Herts Myhill and Sons Station Road Fulbourn Cambs Matthews Grains Ltd Pickenham Airfield North Pickenham Swaffham Norfolk Anglia Agricultural Merchants Ltd Lancaster Way Ely Cambs Royston Fulbourn North Pickenham Ely